Citation Nr: 9917993	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1967 
and from May 1967 to January 1970.  Service personnel records 
show that the veteran's decorations include the Combat 
Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Cheyenne, 
Wyoming Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was first before the Board in June 1998 at which 
time it was remanded to afford the veteran an opportunity to 
identify additional evidence and to undergo a VA medical 
examination.  That development has been completed and the 
claim is before the Board for final appellate disposition.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2. The veteran's PTSD results in deficiencies in most areas 
of work and social interactions, with suicidal ideation, 
near continuous depression, difficulty in adapting to 
stressful situations, and inability to establish and 
maintain effective relationships.  PTSD symptoms do not 
nearly approximate total social and occupational 
impairment.  


CONCLUSION OF LAW

The requirements for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for psychological 
disorders.  VA outpatient records from September 1975 
indicate that the veteran had guilty feelings about actions 
in Vietnam.  Vet Center records show that the veteran had 
first sought counseling in 1982.  VA hospital records show 
that the veteran was discharged as absent without leave from 
a drug treatment program in 1985.  Private medical records 
from Dr. F. L., dated from September 1983 to March 1986 
provided a diagnosis of PTSD characterized as major, 
requiring long term residential treatment.

In June 1995 the veteran underwent a VA examination.  The 
examiner found that the veteran was subjected to serious 
combat exposure in Vietnam and reported being involved in 
wartime incidents for which he felt exceptionally guilty.  
The examiner found long term symptoms of PTSD were present 
including sleep disturbance, recurrent intrusive nightmares 
and flashbacks, intense anger, difficulty getting along with 
people and pessimistic feelings about the future.  The 
examiner noted a significant alcohol abuse problem and opined 
that the veteran was not sociopathic.  The diagnosis was PTSD 
of moderate severity.  In December of 1995 service connection 
for PTSD was granted with a 30 percent evaluation assigned.

In March 1997, the RO received the veteran's current claim 
for a higher evaluation for PTSD.  

VA Medical Center records show that the veteran was 
hospitalized for 105 days from February to May 1997.  He had 
a 30 year history of substance abuse that included drinking 
alcohol on an almost daily basis and intravenous cocaine, 
heroin, and methamphetamine use on an almost daily basis.  He 
completed a two week substance abuse program and experienced 
significant withdrawal symptoms.  The discharge diagnoses 
included polysubstance abuse and PTSD.  A score of 45 on the 
Global Assessment of Functioning (GAF) Scale was assigned.  
He was then transferred to the PTSD ward and underwent a 
number of treatment activities.  The diagnoses included PTSD 
(chronic), polysubstance abuse and bipolar mood disorder.  A 
GAF score of 32 at admission and 39 at discharge was 
assigned.  The addendum noted that these diagnoses referred 
to major impairments in several areas including work, family 
relationships, thinking, mood and severe self-medication.  
Diagnostic assessment of the degree of PTSD indicated that 
the veteran's ability to establish and maintain effective or 
even favorable relationships was severely impaired, and 
because the veteran's PTSD was of such severity and 
persistence, there was severe impairment in his ability to 
both obtain and retain employment.

VA outpatient treatment notes indicate that the veteran 
attended individual and group counseling appointments from 
May through August 1997.  

In November 1997 the veteran testified before a local hearing 
officer.  Testimony indicated that the veteran was taking 
various medications, that he had been unemployed since 1996 
when he ran his own business.  The veteran testified that he 
had three unsuccessful marriages, that he had been to prison 
three times, that his medication affected his ability to 
function and that he slept three to four hours per night.

In January 1998, the RO granted an increase in the schedular 
evaluation for PTSD to 50 percent, effective in June 1997, 
following expiration of a temporary total rating for 
hospitalization that was in effect from February 1997 through 
May 1997.  The veteran appealed and the Board remanded the 
case in June 1998 to afford the veteran an opportunity to 
identify additional evidence and to undergo a VA medical 
examination.  The record indicates that the RO sent letters 
to the veteran on two occasions requesting additional medical 
evidence or the identification of recent treating health care 
providers, and that the veteran did not respond.  

The veteran underwent a VA examination in November 1998.  The 
examiner reviewed the veteran's records in conjunction with 
the examination.  The examiner noted that the veteran had 
been off of all medication for a year due to side effects and 
to avoid potential addiction.  The veteran had stopped 
attending therapy sessions and could not remember his 
therapist's name.  The veteran reported mood swings and 
nightmares and recurrent thoughts of combat.  The thoughts 
caused depression, anger and isolation.  The veteran also 
reported getting one to two hours of sleep per night and 
staying up for three to four days at a time on a number of 
occasions.  In assessing the veteran's daily functioning it 
was noted that the veteran was living alone and that he kept 
a fairly erratic schedule depending upon the amount of sleep 
the veteran got.  The veteran reported that he had difficulty 
concentrating, but that he was able to go to the store and 
fix his own meals.  He avoided contact with adults but did 
visit his 11 year-old son.  

On mental status examination the veteran appeared emotionally 
"wrought up."  He initially presented with a stern 
countenance and marked twitching in his face as if he was 
trying to control his emotions.  In the initial stages of the 
interview he was curt, abrupt and had an angry, hard edge.  
Questions about nightmares and thoughts caused the veteran to 
break into racking sobs.  The examiner noted that the veteran 
came across as a man who looked as if he was either ready to 
fall apart or to angrily explode.  The veteran reported some 
intermittent suicidal ideation, but denied homicidal 
ideation, hallucinations and delusions.  Recent and remote 
memory was intact although the examiner reported that the 
veteran was not motivated to be a good historian.  The 
veteran denied the use of alcohol and drugs since his 
hospitalization 18 months earlier.

It was the examiner's opinion that the veteran continued to 
have symptoms of moderately severe PTSD with difficulty 
sleeping, nightmares, severe irritability, difficulty in 
virtually any kind of social interaction, poor concentration 
and intrusive combat-related memories.  The examiner also 
noted signs of bi-polar disorder.  The examiner described the 
veteran as a bitter, angry, isolated man who was struggling 
with a lot of emotional upheaval.  The diagnoses were GAF 
secondary to service connected PTSD 40.  Overall GAF, 
including bipolar disorder 30.

The veteran was granted an increased evaluation to 70 percent 
in January 1999, effective from June 1997.

Criteria

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
appellant is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.

A 70 percent evaluation is warranted for PTSD when there are 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

The criteria for a 100 percent rating for PTSD requires 
evidence of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment  in communication or 
judgment, or is unable to function in almost all areas of 
life.

Analysis

The record shows that the veteran is severely impaired as a 
result of PTSD.  The private medical records of Dr. F.L. from 
1986 characterized the veteran's PTSD as major, requiring 
long term residential treatment.  In April 1995 a VA examiner 
described the veteran's condition as moderately severe.  
After an extended period of treatment from February to May 
1997, which included participation in a substance abuse 
program and therapies for treatment of PTSD, the veteran was 
assigned GAF scores of 45 and 39 and according to the 
discharge summary, the veteran's ability to establish and 
maintain effective or even favorable relationships, and to 
obtain and retain employment, was diagnosed as severely 
impaired.

The most recent examiner noted that the veteran was living 
alone and discussed no human contact except for going to the 
store and visiting with a son.  It was also noted that the 
veteran is not receiving therapy or taking medication at 
present, yet the examiner opined that the veteran's exhibited 
symptoms were only moderately severe.  Though the veteran 
admitted to intermittent suicidal ideation, he admitted a 
reluctance to even attempt to kill himself.  He denied 
homicidal ideation, hallucinations and delusions.  His memory 
was intact.  The GAF score assigned for PTSD contemplates 
some impairment of reality testing, however there was no 
indication that he was disoriented or that he had a gross 
impairment of his thought process.  The examiner attributed a 
percentage of the veteran's overall impairment to his 
nonservice-connected bipolar disorder.  

When there is a question between two evaluations the higher 
evaluation will be assigned when the disability more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
It is clear that the symptoms attributable to PTSD do not 
nearly approximate total social and occupational impairment 
as contemplated for a higher schedular rating.  

Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (1998).  In light of the evidence of the 
veteran's degree of social and occupational impairment, the 
Board finds that the veteran's PTSD does not warrant a higher 
rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim and therefore must deny the claim for an increased 
rating.


ORDER

An evaluation in excess of 70 percent for PTSD is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

